DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Pub 2008/0164588).
Regarding claim 1, Lee (fig. 3) teaches a semiconductor device comprising: 
a semiconductor chip (semiconductor chip 300b, [0031]); and 
a substrate, including: 
an insulating plate (insulating substrate 100, [0027]) with a thickness of T1, 

a metal plate (base metal layer 150, [0039]) with a thickness of T3, the metal plate being positioned on a rear surface of the insulating plate, and having a plurality of depressions (dimples 150D, [0042]) formed on a rear surface thereof, wherein, in a side view of the semiconductor device, 
a first edge face, which is an edge face of the conductive pattern (200), is, measured inwardly of the substrate in a horizontal direction along a main surface of the substrate, at a first distance (d1) away from a second edge face that is an edge face of the metal plate,
a third edge face, which is an edge face of the semiconductor chip (300b), is, measured inwardly of the substrate in the horizontal direction, at a second distance (d2) away from the second edge face, and each of the plurality of depressions (150D) is located within a depression formation distance, measured inwardly of the substrate in the horizontal direction, from the first edge face.

    PNG
    media_image1.png
    523
    893
    media_image1.png
    Greyscale


The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “depression formation distance satisfying at least one of: 0 < the depression formation distance ≤ (0.9 x T12/the first distance), and (1.1 x T12/the first distance) ≤ the depression formation distance < the second distance.” in claim 1 is considered functional limitations.
Regarding claim 2, Lee teaches the first distance d1 and the depression formation distance (see fig. 3 above).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “depression formation distance further satisfies at least one of: 0 < the depression formation distance ≤ (0.8 X T12/the first distance), 
and (1.2 x T12/the first distance) ≤ the depression formation distance < the second distance. 
” in claim 2 is considered functional limitations.
Regarding claim 3, Lee teaches the first distance d1 and thicknesses T1, T2 and T3, respectively (see fig. 3 above).
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971). Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15
USPQ2d 1525, 1528 (Fed. Cir. 1990). The “first distance satisfies: 
0 < the first distance < (T22 + T32- T12 + 2 x T2 x T3)1/2.” in claim 3 is considered functional limitations.
Regarding claim 4, Lee (fig. 3) teaches the semiconductor device according to claim 1, wherein: each of the plurality of depressions (150D) is formed on the metal plate, avoiding, in a planar view of the semiconductor device, a vicinity of each corner of the conductive pattern and of the metal plate (dimples 150D formed inside the metal plate 150, fig. 4)
Regarding claim 5, Lee (fig. 3) teaches the semiconductor device according to claim 1, wherein:
each of the plurality of depressions has a spherical cap shape or a spherical frustum shape, and is
formed on the metal plate without penetrating the metal plate (dimples 150D, spherical frustum shape, [0029], [0042] and figs. 3-4).
Regarding claim 6, Lee (fig. 3) teaches the semiconductor device according to claim 1, wherein:
 each of the plurality of depressions has a spherical frustum shape or a cylindrical shape, and is formed on the metal plate to penetrate the metal plate (dimples 150D, a cylindrical shape, [0029], [0042] and figs. 3 and 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892